 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE KIRTLEY
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Monique_Kirtley@fd.org

 7   Attorney for Silvano Gonzalez-Castro

 8
                                UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                          Case No. 2:19-cr-00130-APG-NJK

12                 Plaintiff,                           STIPULATION TO CONTINUE
                                                        REPLY DEADLINE TO
13          v.
                                                        GOVERNMENT’S RESPONSE (ECF
14   SILVANO GONZALEZ-CASTRO,                           NOS. 31). TO MOTION
                                                        TO DISMISS (ECF NO. 20)
15                 Defendant.                           (First Request)
16
17
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18
     Trutanich, United States Attorney, and Jared Grimmer, Assistant United States Attorney,
19
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20
     and Monique Kirtley, Assistant Federal Public Defender, counsel for Silvano Gonzalez-Castro,
21
     that the reply deadline to the Government’s Response (ECF No. 31) to Defendant’s Motion to
22
     Dismiss (ECF No. 20) currently scheduled for Wednesday, August 28, 2019, be vacated and
23
     set to Monday, September 9, 2019.
24
25
26
 1           This Stipulation is entered into for the following reasons:
 2           1.     Counsel needs additional time to discuss prepare a reply to the government’s
 3   response to the pending Motion to Dismiss.
 4           2.     The defendant is incarcerated and does not object to the continuance.
 5           3.     The parties agree to the continuance.
 6           4.     The additional time requested herein is not sought for purposes of delay, but
 7   merely to allow counsel for defendant sufficient time within which to be able to effectively
 8   prepare a reply.
 9           5.     Additionally, denial of this request for continuance could result in a miscarriage
10   of justice.
11           This is the first request to continue the reply deadline dates filed herein.
12           DATED this 27th day of August 2019.
13
14    RENE L. VALLADARES                                NCHOLAS A. TRUTANICH
      Federal Public Defender                           United States Attorney
15
16       /s/ Monique Kirtley                                /s/ Jared Grimmer
      By_____________________________                   By_____________________________
17    MONIQUE KIRTLEY                                   JARED GRIMMER
      Assistant Federal Public Defender                 Assistant United States Attorney
18
19
20
21
22
23
24
25
26
 1                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 2
 3   UNITED STATES OF AMERICA,                        Case No. 2:19-cr-00130-APG-NJK
 4                Plaintiff,                          ORDER
 5         v.
 6   SILVANO GONZALEZ-CASTRO,
 7                Defendant.
 8
                                            ORDER
 9
10         IT IS THEREFORE ORDERED that defense counsel’s replies to the Government’s

11   Response (ECF No. 31) to Defendant’s Motion to Dismiss (ECF No. 20) currently due on

12   Wednesday, August 28, 2019, be vacated and continued to Monday, September 9, 2019.
                       9th day of ____________,
          DATED this ____           September 2019.
13
14
15                                            ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
